PER CURIAM.
This is a motion for leave to file a bill in the nature of a bill of review in the District Court for the Southern District of Iowa from which an appeal was heretofore taken to this court and determined adversely to movant. 71 F.(2d) 840.
The basis for the hill of review sought is stated to be the disapproval of a rule of law upon which the above opinion of this court was based, which disapproval is claimed to be contained in the case of Smith v. Snow, 294 U.S. 1, 55 S.Ct. 279, 79 L.Ed. 721. It is argued that Smith v. Snow states the rule that a general claim in a patent cannot be limited through an estoppel based upon matters in the file wrapper or in the specifications and drawings and not contained in the claim itself, and that the former decision of this court was based upon such an estoppel.
The decision of this court was based upon two separate and distinct grounds, either of which would have been sufficient to the determination of the appeal. Supposing, without determining, that the above contention of movant is applicable to one of the grounds upon which our former decision was based, yet it can have no bearing whatsoever upon the other, which was that the patent of movant was anticipated by that of Singer, No. 577,328. In this situation the bill of review sought, even if permitted here and in the trial court and successfully established, could not avail to change the result reached by this court. Therefore, the motion for leave to file should he denied. ;